Judgment, Supreme Court, New York County (Edward Lehner, J.), entered January 10, 1996, which granted petitioners’ application to stay arbitration, unanimously affirmed, with costs.
By instrument entitled "Mutual Release From Management Contract”, dated February 9, 1995, the parties agreed "to terminate th[eir] management contract” and to "release each other from any and all responsibilities and liabilities under the * * * contract dated November 1, 1991.” This release and termination cancelled the underlying management contract that had contained an arbitration provision. By mutual assent, the designation of the arbitration forum for the resolution of disputes is no longer binding upon the parties (Matter of Schlaifer v Sedlow, 51 NY2d 181, 183; Matter of Minkin [Halperin], 304 NY 617). Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.